854 F.2d 1318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Benjamin LEE, Defendant-Appellant.
No. 87-7303.
United States Court of Appeals, Fourth Circuit.
Submitted May 26, 1988.Decided July 29, 1988.

Benjamin Lee, appellant pro se.
Juliet Ann Eurich, Office of United States Attorney, for appellee.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Benjamin Lee appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Lee, C/A No. 85-1295-HM;  CR-81-211-HM (D.Md. June 30, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.